DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction of invention and election of species requirement dated 08/05/2020.

Elected Species

    PNG
    media_image1.png
    115
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    634
    media_image2.png
    Greyscale

	The office notes that applicants’ elected species does not read on the limitations of claims 6-7, 9 and 12 and 20-21 are included in the non-elected invention. Therefore, claims 6-7, 9, 12 and 20-21 are withdrawn from further consideration in this office action.




As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was again expanded to find an examinable species.

Examinable Species
The examinable species is represented by Compound 725 (725) ( page 72):

    PNG
    media_image3.png
    146
    206
    media_image3.png
    Greyscale


725 reads on applicants’ Formula 1 wherein X = CR2R3, R2 and R3 = methyl; Z1, Z3-Z4, Z5-Z6 and Z8 = CR4, R4 = H, Z2 and Z7 = CR4, R4 = Formula 2 (Y = single bond; W1 and W3-W8 = CR11, R11 = H; W2 = N); R1 = naphthyl. 725 reads on claims 1, 14 and 17-18. Claims 2-13, 15-16 and 19-21are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyeon (KR 2016-080420).

Regarding Claim 1, Hyeon teaches 725 which reads on applicants’ Formula 1, as discussed above (per claim 1).
Regarding Claim 14, Hyeon teaches the organic luminescent compound (725) in an OLED device which includes an organic layer arranged between the first electrode and the second electrode. The organic electronic device in which the anode (2)" hole injection layer(HIL) (3)" hole-transport layer (4)" light-emitting layer (5)" electron-transport layer (6) and cathode (7) (machine trans. page 28). 725 can be included in the hole-transport layer (4)" and the light-emitting layer (5) or
the electron-transport layer (6) (machine trans. page 29) (per claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyeon (KR 2016-080420) in view of Tamaru (US 2009/0236974).

Regarding claim 17, Hyeon teaches the light emitting layer can be formed with CBP: Ir(ppy)3 deposited by the mass ratio of 20:1 (machine trans. page 54). CBP is an example included in the exemplified materials which includes the examinable species 725. While Hyeon does not explicitly state that 725 is the host, the office views that 725 along the other exemplified materials would be used in a similar capacity and weight ratio in a light emitting layer. This view is support by Tamaru.
Tamaru teaches the content in the light emission layer of the host compound and the phosphorescent dopant is from 1 to 99% by weight, respectively, based on the total weight of all the compounds contained in the light emission layer. The content in the light emission layer of the phosphorescent dopant is preferably lower than that of the host compound, and more preferably 1 to 10% by weight of that of the host compound (paragraph 109).
The office regards the above as a generic teaching showing the general weight ratio of host to dopant in an OLEDs.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have viewed the weight ratio of Hyeon with the dopant in lower amount than the host since Tamaru teaches the content in the light emission layer of the 
Hyeon teaches an exemplified OLED wherein an iridium complex is used as the dopant (Ir(btp)2 (acac) (machine trans page 55). Iridium complexes are known in the art a phosphorescent dopant; therefore, it would have been obvious to one of ordinary skill in the art before the filing date of invention to have viewed 725 as a phosphorescent host (per claim 18).
	Response to Amendment
New art applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786